                                   Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 1 of 18
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Clifford Chmelewski                                                                                         United Parcel Service, Inc., et al


    (b) County of Residence of First Listed Plaintiff             Chester County                              County of Residence of First Listed Defendant              Fulton County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Simon & Simon PC
1818 Market Street, Suite 2000
Philadelphia, PA 19103

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. section 1391(a)(1) and (2)
VI. CAUSE OF ACTION Brief description of cause:
                                           Motor Vehicle Accident
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/04/2021                                                              Marc Simon, Esquire
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                             Case 2:21-cv-02048-JDW
                                                UNITED Document   1 Filed
                                                       STATES DISTRICT    05/04/21 Page 2 of 18
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                Clifford Chmelewski - 208 Chandler Drive, West Chester, Pa 19380
Address of Plaintiff: ______________________________________________________________________________________________
                         United Parcel Service, Inc., et al - 55 Glenlake Parkway NE, Atlanta, GA 30328
Address of Defendant: ____________________________________________________________________________________________
                                                       2020 Pottstown Pike, Chester Springs, PA 19425
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      05/04/2021
DATE: __________________________________                     __________________________________________                                    201798
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                        
                                                                                            ✔    5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

                 Marc Simon
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

     
     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


      05/04/2021
DATE: __________________________________                     __________________________________________                                    201798
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 3 of 18
      Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 4 of 18




                     UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________
Clifford Chmelewski                      :
208 Chandler Drive                       :
West Chester, Pa 19380                   :            #
                                         :
                       Plaintiff         :
                                         :
v.                                       :
                                         :
United Parcel Service, Inc.            :
55 Glenlake Parkway NE                 :
Atlanta, GA 30328                       :
                                        :
And                                     :
                                        :
United Parcel Service of America, Inc.   :
55 Glenlake Parkway NE                   :
Atlanta, GA 30328                        :
                       Defendants        :
                                         :
         Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 5 of 18




                                           COMPLAINT

                                              PARTIES

        1.      Plaintiff, Clifford Chmelewski, is a resident of the Commonwealth of

Pennsylvania, residing at the address listed in the caption of this Complaint.

        2.      Defendant, United Parcel Service, Inc., is a corporate entity authorized to

conduct business in the State of Georgia, with a business address listed in the caption of this

Complaint.

        3.      Defendant, United Parcel Service of America, Inc., is a corporate entity

authorized to conduct business in the State of Georgia, with a business address listed in the

caption of this Complaint.

                                 JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the parties and subject matter of this Civil

Action-Complaint in that the Plaintiff, Clifford Chmelewski, is a citizen of Pennsylvania and the

Defendant, and the Defendants, United Parcel Service, Inc. and United Parcel Service of

America, Inc., upon information and belief are corporate entities with its principal place of

business in Georgia and the amount in controversy in this case, exclusive of interest and costs,

exceeds the sum of $75,000.

        5.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(a) (1) and (2) in

that this is a judicial district in which a substantial part of the events or omissions giving rise to

the claims asserted in this Complaint occurred in this judicial district.
         Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 6 of 18




                                              FACTS

        6.      On or about February 26, 2020, at or about 11:00AM Plaintiff, Clifford

Chmelewski, was the operator of a motor vehicle, which was traveling on 2020 Pottstown Pike,

Chester Springs, PA 19425.

        7.      At or about the same date and time Defendant, United Parcel Service, Inc., and

Defendant, United Parcel Service of America, Inc., were the owners of a motor vehicle which

was traveling in the center lane on 2020 Pottstown Pike, Chester Springs, PA 19425, at or

around the aforementioned location of the Plaintiff’s vehicle.

        8.      At or about the same date and time, Defendants’ vehicle was involved in a

collision with Plaintiff’s vehicle.

        9.      The aforesaid motor vehicle collision was the result of Defendant, negligently,

recklessly and/or carelessly, operating his/her vehicle in such a manner so as to attempt to make

a right hand turn without signaling, causing a collision with Plaintiff’s vehicle.

        10.     The aforesaid motor vehicle collision was a direct result of the negligence,

recklessness and/or carelessness of the Defendants and not the result of any action or failure to

act by the Plaintiff.

        11.     As a result of the collision, Plaintiff suffered severe and permanent injuries,

including to the arms and re-aggravated neck, as are more fully set forth below.
         Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 7 of 18




                                            COUNT I
                          Clifford Chmelewski v. United Parcel Service, Inc
                                      Negligent Entrustment

        12.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        13.     The negligence, recklessness and/or carelessness of the Defendant, which was

the proximate cause of the aforesaid motor vehicle collision and the resultant injuries sustained

by the Plaintiff, consisted of but are not limited to the following:

                 a.   Permitting the driver to operate the motor vehicle without first ascertaining

                      whether or not he was capable of properly operating said vehicle;

                 b.   Permitting the driver to operate the motor vehicle when Defendant, United

                      Parcel Service, Inc., knew, or in the exercise of due care and diligence,

                      should have known that the driver was capable of committing the acts of

                      negligence set forth above;

                 c.   Failing to warn those persons, including the Plaintiff, that Defendant,

                      United Parcel Service, Inc, knew, or in the existence of due care and

                      diligence should have known, that the Plaintiff would be exposed to the

                      driver negligent operation of the motor vehicle; and

                 d.   Otherwise negligently entrusting said vehicle to said individual Defendant,

                      Jeffrey Lavalley.

        14.     As a direct and consequential result of the negligent, careless, and/or reckless

conduct of the defendant, described above, the Plaintiff suffered various serious and permanent

personal injuries, serious impairment of bodily function and/or permanent serious disfigurement
         Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 8 of 18




and/or aggravation of pre-existing conditions, including to the arms and re-aggravated neck, all

to Plaintiff’s great loss and detriment.

       15.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       16.      As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       17.      As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

       18.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.

       WHEREFORE, Plaintiff, Clifford Chmelewski, prays for judgment in plaintiff’s favor

and against Defendant, United Parcel Service, Inc, in an amount in excess of Seventy-Five

Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems necessary.
         Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 9 of 18




                                           COUNT II
                          Clifford Chmelewski v. United Parcel Service, Inc
                                       Respondeat Superior

        19.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        20.     The negligence, recklessness and/or carelessness of the Defendant, United Parcel

Service, Inc, itself and by and through its agent, servant and/or employee, acting at all times

relevant hereto within the scope of it’s agency, which was the direct and proximate cause of the

aforesaid motor vehicle collision and the resultant injuries sustained by the plaintiffs, consisted

of but are not limited to the following:

                 a. Causing a collision with Plaintiff’s vehicle when attempting to make a turn

                     without using a signal;

                 b. Operating his/her vehicle into Plaintiff’s lane of travel;

                 c. Failing to maintain proper distance between vehicles;

                 d. Operating said vehicle in a negligent, careless and/or reckless manner so as

                     to cause a collision with Plaintiff’s vehicle, without regard for the rights or

                     safety of Plaintiffs or others;

                 e. Failing to have said vehicle under proper and adequate control;

                 f. Operating said vehicle at a dangerous and excessive rate of speed under the

                     circumstances;

                 g. Violation of the assured clear distance rule;

                 h. Failure to keep a proper lookout;

                 i. Failure to apply brakes earlier to stop the vehicle without causing a collision

                     with the Plaintiff’s vehicle;
Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 10 of 18




     j. Being inattentive to his/her duties as an operator of a motor vehicle;

     k. Disregarding traffic lanes, patterns, and other devices;

     l. Driving at a high rate of speed which was high and dangerous for

        conditions;

     m. Failing to remain continually alert while operating said vehicle;

     n. Failing to perceive the highly apparent danger to others which the actions

        and/or inactions posed;

     o. Failing to give Plaintiffs meaningful warning signs concerning the

        impending collision;

     p. Failing to exercise ordinary care to avoid a collision;

     q. Failing to be highly vigilant and maintain sufficient control of said vehicle

        and to bring it to a stop on the shortest possible notice;

     r. Operating said vehicle with disregard for the rights of Plaintiff, even though

        he/she was aware or should have been aware of the presence of Plaintiff and

        the threat of harm posed to him/her;

     s. Continuing to operate the vehicle in a direction towards the Plaintiff’s

        vehicle when he/she saw, or in the exercise of reasonable diligence, should

        have seen, that further operation in that direction would result in a collision;

     t. Failing to operate said vehicle in compliance with the applicable laws and

        ordinances of the Commonwealth of Pennsylvania, pertaining to the

        operation and control of motor vehicles; and

     u. Being otherwise reckless, careless and/or negligent under the circumstances.
        Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 11 of 18




       21.     As a direct and consequential result of the negligent, careless, and/or reckless

conduct of the Defendant, described above, the Plaintiff suffered various serious and permanent

personal injuries, serious impairment of bodily function and/or permanent serious disfigurement

and/or aggravation of pre-existing conditions, including to the arms and re-aggravated neck, all

to Plaintiff’s great loss and detriment.

       22.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       23.      As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       24.      As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

       25.     As a direct result of the negligent, careless, and/or reckless conduct of the

Defendant, plaintiff suffered damage to his personal property, including his/her motor vehicle,

which Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but

not limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       26.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.
        Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 12 of 18




        WHEREFORE, Plaintiff, Clifford Chmelewski, prays for judgment in Plaintiffs’ favor

and against Defendant, United Parcel Service, Inc, in an amount in excess of Seventy-Five

Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems necessary.



                                        COUNT III
                Clifford Chmelewski v. United Parcel Service of America, Inc.
                                  Negligent Entrustment

        27.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        28.     The negligence, recklessness and/or carelessness of the Defendant, which was

the proximate cause of the aforesaid motor vehicle collision and the resultant injuries sustained

by the Plaintiff, consisted of but are not limited to the following:

                a. Permitting the driver to operate the motor vehicle without first ascertaining

                    whether or not he was capable of properly operating said vehicle;

                b. Permitting the driver to operate the motor vehicle when Defendant, United

                    Parcel Service of America, Inc.., knew, or in the exercise of due care and

                    diligence, should have known that the driver was capable of committing the

                    acts of negligence set forth above;

                c. Failing to warn those persons, including the Plaintiff, that Defendant, United

                    Parcel Service of America, Inc., knew, or in the existence of due care and

                    diligence should have known, that the Plaintiff would be exposed to the

                    driver’s negligent operation of the motor vehicle; and

                d. Otherwise negligently entrusting said vehicle to said individual Defendant,

                    Jeffrey Lavalley.
        Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 13 of 18




       29.     As a direct and consequential result of the negligent, careless, and/or reckless

conduct of the defendant, described above, the Plaintiff suffered various serious and permanent

personal injuries, serious impairment of bodily function and/or permanent serious disfigurement

and/or aggravation of pre-existing conditions, including to the arms and re-aggravated neck, all

to Plaintiff’s great loss and detriment.

       30.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       31.      As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       32.      As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

       33.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.

       WHEREFORE, Plaintiff, Clifford Chmelewski, prays for judgment in plaintiff’s favor

and against Defendant, United Parcel Service of America, Inc., in an amount in excess of

Seventy-Five Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems

necessary.
        Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 14 of 18




                                        COUNT IV
                Clifford Chmelewski v. United Parcel Service of America, Inc.
                                  Respondeat Superior

        34.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        35.     The negligence, recklessness and/or carelessness of the Defendant, United Parcel

Service of America, Inc., itself and by and through its agent, servant and/or employee, acting at

all times relevant hereto within the scope of it’s agency, which was the direct and proximate

cause of the aforesaid motor vehicle collision and the resultant injuries sustained by the

plaintiffs, consisted of but are not limited to the following:

                a. Causing a collision with Plaintiff’s vehicle when attempting to make a turn

                    without using a signal;

                b. Operating his/her vehicle into Plaintiff’s lane of travel;

                c. Failing to maintain proper distance between vehicles;

                d. Operating said vehicle in a negligent, careless and/or reckless manner so as to

                    cause a collision with Plaintiff’s vehicle, without regard for the rights or

                    safety of Plaintiffs or others;

                e. Failing to have said vehicle under proper and adequate control;

                f. Operating said vehicle at a dangerous and excessive rate of speed under the

                    circumstances;

                g. Violation of the assured clear distance rule;

                h. Failure to keep a proper lookout;

                i. Failure to apply brakes earlier to stop the vehicle without causing a collision

                    with the Plaintiff’s vehicle;
        Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 15 of 18




              j. Being inattentive to his/her duties as an operator of a motor vehicle;

              k. Disregarding traffic lanes, patterns, and other devices;

              l. Driving at a high rate of speed which was high and dangerous for conditions;

              m. Failing to remain continually alert while operating said vehicle;

              n. Failing to perceive the highly apparent danger to others which the actions

                  and/or inactions posed;

              o. Failing to give Plaintiffs meaningful warning signs concerning the impending

                  collision;

              p. Failing to exercise ordinary care to avoid a collision;

              q. Failing to be highly vigilant and maintain sufficient control of said vehicle

                  and to bring it to a stop on the shortest possible notice;

              r. Operating said vehicle with disregard for the rights of Plaintiff, even though

                  he/she was aware or should have been aware of the presence of Plaintiff and

                  the threat of harm posed to him/her;

              s. Continuing to operate the vehicle in a direction towards the Plaintiff’s vehicle

                  when he/she saw, or in the exercise of reasonable diligence, should have

                  seen, that further operation in that direction would result in a collision;

              t. Failing to operate said vehicle in compliance with the applicable laws and

                  ordinances of the Commonwealth of Pennsylvania, pertaining to the

                  operation and control of motor vehicles; and

              u. Being otherwise reckless, careless and/or negligent under the circumstances.

       36.    As a direct and consequential result of the negligent, careless, and/or reckless

conduct of the Defendant, described above, the Plaintiff suffered various serious and permanent
        Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 16 of 18




personal injuries, serious impairment of bodily function and/or permanent serious disfigurement

and/or aggravation of pre-existing conditions, including to the arms and re-aggravated neck, all

to Plaintiff’s great loss and detriment.

       37.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       38.      As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       39.      As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

       40.     As a direct result of the negligent, careless, and/or reckless conduct of the

Defendant, plaintiff suffered damage to his personal property, including his/her motor vehicle,

which Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but

not limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       41.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.
        Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 17 of 18




       WHEREFORE, Plaintiff, Clifford Chmelewski, prays for judgment in Plaintiffs’ favor

and against Defendant, United Parcel Service of America, Inc., in an amount in excess of

Seventy-Five Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems

necessary.



                                                SIMON & SIMON, P.C.



                                       BY:________________________________

                                                        Marc Simon, Esquire
DocuSign Envelope ID: 18C0DA48-94F8-48BE-8D24-ACFC98BDE3C7
                      Case 2:21-cv-02048-JDW Document 1 Filed 05/04/21 Page 18 of 18
